Exhibit 10.1 AMENDMENT NUMBER FIVE TO SECOND amended and restated LOAN AND SECURITY AGREEMENT AND CONSENT THIS AMENDMENT NUMBER FIVE TO SECOND amended and restated LOAN AND SECURITY AGREEMENT AND CONSENT (this “Amendment”), dated as of May 14, 2015 is entered into by and among, on the lenders identified on the signature pages hereof (such lenders, together with their respective successors and permitted assigns, are referred to hereinafter each individually as a “Lender” and collectively as the “Lenders”), CITY NATIONAL BANK, a national banking association (“CNB”), as the arranger and administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, “Agent”), and FRESHPET, INC., a Delaware corporation (“Borrower”), and in light of the following:
